Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-14, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varjonen (20190245271).
Regarding claims 1, 8, Varjonen discloses a wrist-worn electronic device (an antenna operating in a slot mode. It is also directed to an electronic wristwatch-like device comprising such antennas, Abstract) comprising:
a housing including a bottom wall configured to contact a wearer's wrist and a side wall 
coupled to the bottom wall (see Fig. 5); 
an annular bezel formed at least partially from electrically conductive material and 
positioned along an upper edge of the side wall (a slot antenna can be created by a bezel made of a conductive material, paragraph 0009, Fig. 5); 
an electronic signal feed connection positioned at a first point on the bezel (at least one feed element for coupling an electromagnetic signal between said conductive body and said circuit board, Abstract); 
a first frequency band antenna configured to receive a first global navigation satellite system (GNSS) location signal at a first frequency, the first frequency band antenna including a radiating element formed by a first portion of a circumference of the bezel and electrically coupled to the electronic signal feed connection (The distance between the end connection points 14 and 15 defines the length of the slot and the physical length of the slot mode antenna, paragraph 0033)(by tuning the gap, different band of frequency is achieved)( With different lengths of the bezel sections assigned to different antennas, they become tunable to different operating frequencies, and the electronic device they are connected to will thus be able to operate as a multi-band device, paragraph 0038); 
a second frequency band antenna configured to receive a second GNSS location signal at a second frequency, the second frequency band antenna including a radiating element formed by a second portion of the circumference of the bezel and electrically coupled to the electronic signal feed (a different frequency band occupies a different portion of the ring/bezel)(also see paragraph 0044 for operating different GPS resonant frequency); 
and a location determining element (PCB52, Fig. 5, paragraph 0047)(a PCB processing different frequency bands of GNSS signal implies determining location with different bands of signals) electrically coupled with the first frequency band antenna and the second frequency band antenna, the location determining element configured to receive the first and second GNSS location signals, and determine a current geolocation of the wrist-worn electronic device based on the first and second GNSS location signals.
Regarding claims 7, 14, Varjonen discloses wrist-worn electronic device of claim 8, wherein the first GNSS location signal is a global positioning satellite (GPS) LI band signal, the first frequency is 1575 megahertz (MHz), the second GNSS location signal is a GPS L5 band signal, and the second frequency is 1176 MHz (to achieve optimum reception of the GPS or other satellite systems signals, paragraph 0044, GPS implies L1/L2/L5).
Regarding claim 9, Varjonen discloses wrist-worn electronic device of claim 8, further comprising a first electronic ground connection positioned at a second point on the bezel and a second electronic ground connection positioned at a third point on the bezel (said antenna having two end connecting points at which said conductive body is connected to a ground plane of said at least one circuit board and between said connection points at the edge of one of said at least one printed circuit board at least one feed element for coupling an electromagnetic signal between said conductive body and said circuit board, paragraph 0010).
Regarding claim 10, Varjonen discloses the radiating element of the first frequency band antenna extends between the electronic signal feed connection and the first electronic ground connection, and the radiating element of the second frequency band antenna extends between the electronic signal feed connection and the second electronic ground connection (see Fig. 6, metal sheet rim 65 is formed at least partly as an extension of a second lowermost PCB board 63. The rim extensions 65 may be connected to the copper brim 64 of the PCB 62 and/or to a copper brim (not shown) of the PCB 63, paragraph 0048).
Regarding claim 11, Varjonen discloses wrist-worn electronic device of claim 9, further comprising a printed circuit board (see Fig. 5-6, PCB 52/62) retaining the location determining element, wherein the electronic signal feed connection electrically couples the location determining element with the first frequency band antenna and the second frequency band antenna.
Regarding claim 12, Varjonen discloses wrist-worn electronic device of claim 11, further comprising one or more electronic ground connections coupled to and positioned between the printed circuit board and one or more points on the bezel between the second point and the third point (see Fig. 1-2, Abstract).
Regarding claim 13, Varjonen discloses wrist-worn electronic device of claim 8, further comprising:
a first aperture tuning network selectively in electronic communication with the first 
frequency band antenna and configured to adjust a resonant frequency of the first frequency band antenna, and 
a second aperture tuning network selectively in electronic communication with the second frequency band antenna and configured to adjust a resonant frequency of the second frequency band antenna(see paragraph 0033)(distance between the end connection points 14 and 15 defines the length of the slot and the physical length of the slot mode antenna, to facilitate easy tuning).
Regarding claim 17, Varjonen discloses wrist-worn electronic device of claim 15, wherein the sum of a length of the first portion of the circumference of the bezel and a length of the second portion of the circumference of the bezel is substantially equal to the circumference of the bezel (see Fig. 1)(the point 15, 15 are used to tune the length of slot antenna between two bands which substantially uses the circumference of the bezel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Varjonen (20190245271) as applied to claims 1 or 8 above, and further in view of Mattsson (9397727).
Regarding claim 15, Varjonen does not disclose a first communication element electrically coupled with the third frequency band antenna, the first communication element configured to receive or output the first communication protocol wireless signal.
However, Mattsson teaches an electronic device using slot antenna including NFC/Wifi circuitry (Abstract, col. 6, lines 7-12)(the value of the capacitive element 180 may be selected to tune the slot antenna 110 to a desired secondary frequency (e.g., the Wi-Fi® frequency, a GPS frequency, the Bluetooth® frequency, etc.), plus it is known ion the art, a smartwatch with Wifi/NFC capability is widely available. It would have been obvious to modify Varjonen with Mattsson by incorporating a third frequency transceiver to output GNSS reception for further application.
Regarding claim 20, Varjonen as modified with Mattsson discloses a slot antenna operating in three different band, this implies at least three aperture tuning networks used to select the resonant frequency needed.


Allowable Subject Matter
Claims 2-6, 16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov